 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, Local 12970 andRainbow Security Systems, Inc. and NitecPaper Corporation. Case 3-CD-517July 14, 1980DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MlMBI;RS JENKINS, PINFI.1O, ANDTRUI:SDAI.-This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Rainbow Security Systems,Inc., herein called Rainbow, on November 15,1979, alleging that United Steelworkers of Amer-ica, Local 12970, herein called Steelworkers, hadviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activities with an object offorcing or requiring Nitec Paper Construction,herein called Nitec, to assign certain work to em-ployees represented by Steelworkers rather than tothe unrepresented guards of Rainbow.'Pursuant to notice, a hearing was held beforeHearing Officer Reva W. Betha on January 14, 16,and 17, 1980. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and toadduce evidence bearing on the issues. Thereafter,Rainbow, Steelworkers, and Nitec filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF ITHE EMPLOYERSThe parties stipulated, and we find, that Nitec isa New York corporation having its principal placeof business at 4001 Packard Road, Niagara Falls,New York, where it is engaged in the manufactureof paper products. During the 12 months precedingthe hearing, Nitec purchased from points locatedoutside New York State, and received delivery atits 4001 Packard Road, Niagara Falls, New York,location, materials valued in excess of $50,000.The parties stipulated, and we find, that Rain-bow is a New York corporation having its princi-pal place of business at 717 Main Street, Niagarai 'jarnllca Io1, a R;ainho, temploycc alssigncd lo0 ork at Nilec, 'raspcrnillted to nltr\'llCe al thi hearing onl hchalf of Ihe Inrcprc.elllcd(,uard, of Rainhow Securil. Syutenr , IncFalls, New York, where it is engaged in providingsecurity services. During the 12 months precedingthe hearing, Rainbow provided services for Nitecfor an amount in excess of $50,000. During thesame period, Rainbow purchased and received de-livery at its 717 Main Street, Niagara Falls, NewYork, place of business materials valued in excessof $10,000, such as uniforms, which originated out-side the State of New York. Accordingly, we findthe Employers are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat it will effectuate the purposes of the Act toassert jursidiction herein.I1. THE. I.ABOR ORGANIZA I ION INVOI.VEDThe parties stipulated, and we find, that Steel-workers is a labor organization within the meaningof Section 2(5) of the Act.111. THE I)ISPUITEA. Background and Facts of the DisputeAt all times since Nitec began operating the Ni-agara Falls mill complex in 1974, it has had a col-lective-bargaining relationship with Steelworkerscovering its production and maintenance employ-ees.2For approximately the past 5 years, Nitec hashad successive 1-year contracts with Rainbow forthe performance of security services at its NiagaraFalls location. Their most recent contract was ex-ecuted August 1, 1979. Pursuant to that agreement,Rainbow had provided Nitec with about 24 secu-rity guards and 28 mobile inspections per week.Rainbow's guards wear uniforms, but are un-armed. There are no educational prerequisites forbeing hired by Rainbow as a guard, but after hirethe guards are given a 12-hour training course,taught by a local college professor.Nitec has its own fire brigade and a fire chiefwho are members of the bargaining unit represent-ed by Steelworkers. The fire brigade members per-form various bargaining unit jobs, and are calledupon to extinguish fires whenever they occur. Thefire chief performs no production work, but insteadmaintains the sprinkler system, fire extinguishers,and various hoses throughout the mills, and trainsthe fire brigade in extinguishing fires.At the time of the hearing, Rainbow suppliedNitec with four guards on each shift. One of theguards was stationed at the front gate, and one atthe back gate, of the No. 1 mill; one was temporar-ily assigned to the No. 2 and No. 3 mills; and onewas a roving guard. The roving guard started at-Nltc',, prcdecc,,or. , Ccllu Product ,,. Ic., and Kimberly Clark Clor-poattorln also had colleclivc-h; rg;,tnlng relationlhips with the prcdecc',-sor olI Stlclworkcrs250 NLRB No. 106 UtNITII) ST't'I.WORKFRS O)F AMF'RICAthe front gate, walked through all of the mills tothe back gate, and then replaced the guard at theback gate. The latter guard then became a rovingguard, made a round through the mills, and thenreplaced the guard at the front gate. The rovingguard wore around his neck a cylindrical clockthat contained a tape which advanced with thetime. As he made his rounds, he stopped at each of52 stations placed around the mills, where he in-serted a key into the clock which imprinted anumber on the tape. The roving guard made onecomplete round per hour, as required by Nitec's in-surance carrier.The roving guard watched for fires, safety haz-ards, vandalism, theft, and employee rule infrac-tions such as sleeping on the job or being in stor-age areas without authorization. If he discovered afire, he reported it to the front gate guard whothen called the fire chief and notified supervision.If he discovered any other kind of disturbance, hereported it by telephone to supervision. It is thisposition which is the focus of the present dispute.In July 1979, Steelworkers and Nitec began ne-gotiations for a new collective-bargaining agree-ment. On July 12, 1979, Steelworkers submitted a"docket" of 32 bargaining proposals. Item 23 read,"Replace the present security guards with Local12970 members. Method of Placement to beAgreed on by the Union and Company." On July19, Nitec and Steelworkers held their first bargain-ing session. According to Gus Hein, Nitec's indus-trial relations manager, Steelworkers representa-tive, Joseph Sparacio, stated that all 32 issues wereitems that the Union had to have and that if he hadto he would "take everybody to the street." Ac-cording to Sparacio, he said "If we didn't havethese 32 proposals, then we would have to applysome economic pressure."Sometime between July 19 and July 31, Nitec of-fered to grant the Steelworkers what it designatedas the "fire watch," i.e., the work performed bythe roving guard, if Steelworkers would agree tocontractual language which Nitec sought concern-ing "freezing" employees into certain jobs. Steel-workers indicated its willingness to accept thisoffer, but also that it still had some objections tothe phrasing of the job-freezing language. BothHein and James Conti, Steelworkers president, tes-tified that they felt substantial agreement had beenreached on these issues before the employeesstruck at midnight on July 31.The strike was ratified by a strike vote at a unionmeeting on August 1. At this time there were still10 or 12 bargaining issues unresolved, includingwages, pensions, holidays, job freezing, and the as-signment of security work. On August 4, the par-ties met for the first time after the strike began andreached agreement on some of the outstandingissues. At this time, Steelworkers agreed to accept,without significant changes, Nitec's prestrike offerto grant Steelworkers the fire watch in exchangefor Nitec's proposed language on job freezing. Theparties, however, did not reach agreement on theremaining issues until August 9. On August 10, theemployees ratified the collective-bargaining agree-ment and the strike ended. That contract specifical-ly provides that the fire watch will be performedby bargaining unit employees.By letter dated August 17, Nitec informed Rain-bow that in "the near future" Nitec would have toreduce Rainbow's guard force by four employeesand that the roving guards performing the firewatch would be replaced by Nitec employees be-cause Nitec had agreed in its new contract withSteelworkers to assign this work to employees rep-resented by Steelworkers in order "to obtain aneeded item to keep the plant running." At thetime of the hearing, however, this contract provi-sion had not been implemented and Rainbow em-ployees continued to perform the fire watch work,apparently pending an agreement between Steel-workers and Nitec as to which unit employeeswould perform this work and what their exactduties were to be.B. The Work in DisputeThe work in dispute is the fire watch at Nitec's4001 Packard Road, Niagara Falls, New York, lo-cation.C. Contentions of the PartiesSteelworkers contends that there is no reasonablecause to believe that it has violated Section8(b)(4)(D) and that, therefore, the dispute is notproperly before the Board and the notice of hear-ing should be quashed. It argues that there is noclear showing that it threatened, coerced, or re-strained Nitec with an object of forcing it to assignthe fire watch work to employees represented byit. In this regard, it asserts that the strike was overeconomic demands, not the work assignment, andthat the parties voluntarily agreed to bargain overthe issue and substantial agreement had beenreached prior to the strike. In the event the Boardshould find the dispute is properly before it, Steel-workers contends the fire watch is not a guard po-sition as defined in the Act, and that the workshould be assigned to employees represented by itbased on area practice and on practice underNitec's predecessor, Kimberly-Clark.Rainbow contends that there is reasonable causeto believe that Section 8(b)(4)(D) has been violat-611 I)ECISIO)NS OF NAIIO()NAL L.ABOR RELATIONS BOARDed. Rainbow asserts that Steelworkers stated itwould "hit the road" over its contract demands,was "adamant" over its demand for the securitywork, and tied the disputed work to the job-freez-ing issue. It also contends that the matter of thedisputed work was still unresolved at the time ofthe strike and that it was only after Nitec "gave"Steelworkers the fire watch position that the strikewas settled. Additionally, Rainbow argues that, be-cause Steelworkers request for security work was anonmandatory subject of bargaining, it was unlaw-ful for Steelworkers to bargain over this issue toimpasse and strike. With respect to the merits ofthe dispute, Rainbow argues that because securitywork is involved the work in dispute should beawarded to its employees.In its brief and at the hearing Nitec has contend-ed that the dispute is properly before the Board. Itasserts that Steelworkers applied improper pressureby using the guard issue to attempt to make man-agement drop the job-freezing issue. Additionally,with respect to the merits, Nitec argues that thework in dispute should be awarded to the unrepre-sented employees of Rainbow based on the factorsof efficiency and economy of operation.At the hearing the unrepresented guards of Rain-bow took the position that an award of the disput-ed work to them would assure adequate securityfor Nitec, and that an award to employees repre-sented by Steelworkers would leave some of theunrepresented guards unemployed.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute. For the reasons set forth below, we concludethat the instant dispute is not properly before theBoard.As noted above, at the beginning of negotiationswith Nitec, Steelworkers made a generalized threatthat it would apply "economic pressure" or "takeeverybody to the street" in support of its 32 pro-posed contract items, one of which was that em-ployees represented by it be assigned all of the se-curity work performed by Rainbow. Soon thereaf-ter, the parties engaged in negotiations over thisissue. Nitec offered to assign the fire watch posi-tion to employees represented by Steelworkers ifSteelworkers would accept its proposal on jobfreezing, an item which Nitec considered necessaryto keep the plant operating. Contrary to Rainbow'sassertion, there is no evidence that Steelworkerstied the job-freezing issue to the fire watch issue; tothe contrary, the evidence shows that it was Nitecwhich linked the two issues by offering the firewatch position in exchange for Steelworkers ac-ceptance of the job-freezing language.Prior to the commencement of the strike, Steel-workers indicated its willingness to accept Nitec'soffer, subject only to minor modifications, and theoffer was still on the table when the strike began.At no time did Steelworkers threaten to strike overthe security work issue alone. Furthermore, duringthe August I union meeting which led to the strikevote there was no mention of this issue. At the firstpost-strike bargaining session Steelworkers agreedto Nitec's proposal without any significant changes.Subsequently, Nitec signed a collective-bargainingagreement with Steelworkers assigning the firewatch to unit employees.Based on the foregoing, and the record as awhole, we find that there is insufficient evidence tosupport a conclusion that reasonable cause exists tobelieve that Steelworkers sought to force or re-quire Nitec to assign the work in dispute to em-ployees represented by it through means proscribedby Section 8(b)(4)(D) of the Act. In this regard, al-though Steelworkers did make a generalized strikethreat with respect to all 32 of its proposed con-tract items at the beginning of negotiations, we findthat in the particular context of this case such athreat does not establish reasonable cause to be-lieve that Steelworkers violated the Act. As notedabove, Steelworkers never threatened to strikeover the assignment of the security work alone.Furthermore, after the generalized threat Nitec andSteelworkers engaged in bargaining over numerousissues, including the work assignment issue. Nitecitself presented offers on the issue, and there wasconsiderable movement in both parties' positions. Itis especially noteworthy that it was Nitec itself thatfirst specifically proposed that unit employees per-form the fire watch3and that it admittedly did soin order to obtain Steelworkers acceptance of itsjob-freezing proposal, an item Nitec considered ex-tremely important. This bargaining resulted in sub-stantial agreement between the parties on the workassignment issue prior to the strike. In these cir-cumstances, we cannot reasonably conclude thatthe initial generalized strike threat coerced Nitecinto assigning the fire watch to its unit employees.The facts here clearly demonstrate that Nitec'sproposal to assign the fire watch to unit employees,rather than being the result of coercion, was usedby Nitec during the course of give and take in col-a As noted habove. in its initial list of propiosed contract items Steel-workers sought all security work It is clear that Steelworkers itself didnot at any time propose that only the fire watch work be reassignedhl2 LINITIF.l) S[F-FI.W()RKtRS ()F A-MIt-RlClective bargaining as a device to gain a concessionfrom Steelworkers on another issue deemed byNitec to be of far greater significance to it.Furthermore, we cannot find that an object ofthe subsequent strike was to force or require Nitecto assign the work in dispute to the unit employees.Thus, although immediately prior to the strikeNitec and Steelworkers were apart on numerousother issues, it is clear, based on the testimony oftheir respective negotiators, that they had reachedsubstantial agreement on the assignment of the firewatch work as of that time. Moreover, the workassignment issue was never mentioned at the strikevote meeting and there is no evidence that Steel-workers at any time during the strike engaged inany conduct indicating that it was striking even inpart because of the work assignment issue.4Final-' The instantl case is clearly distinguishahle from those calssr inlsolslgdemands for work assigilmentl made in the cOll(cxlt of lcglldlallOll, 1 r ademand for a cnlltract 'Ahere the thlard hai, fi)llld rllsonable .1%C t. Ibelieve Ihal Sec 8(h)(4}(D) has been iolbetrd See, c g .Inticnaltirli[ I1,,ni .r.lrIn Mi Wac hiIm anrd 1ts Lo cal l4ge V ,' 63 n. lla n Rtl ShilS D)ltnunthri. Iee 1 157 Ni RH 1121 (1966). In, ernutilola l Iq grll'lphi al I nml.ly. we note that the provision of the parties' collec-tive-bargaining agreeement concerning the firewatch work is substantially the same as that agreedupon by them before the strike.In view of the particular facts herein, we con-elude that there does not exist reasonable cause tobelie've that Steelworkers has violated Section8(b)(4)(D) of the Act and that the instant dispute isnot properly before the Board. Accordingly, weshall quash the notice of hearing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.4i .-( 1). 1.fal 165. land ii s.',l' (4, ttt,,lie (Jrn- sehr [ih['railm Pul -,l/lung ( *mPality. /no 121 NlRi 79l, (1'158)1; .11nd1 l.nal 211. I a'ld Iii-l tll .l .. J Urllt r ocI, iitt i i ppr,. ll i !!/ Ih lull( h l./t( ,hlum ,d PiPe' I-t 1 icg ]nduIIlr" thil Unlred Stal'% ail! Cnada 14 f. I:tilv/ ( .rpr...il),I 1)7NI RKi 46 (1 '151 Ill Iholse catse, Ullihke here. there cre spctifi. Ihrictshi picketl .r lrikc oncr Ihle i, irk aisslglllelil IsleC ;illel, olr spir. fi. d.lilinds ftor 'silh ,nllik dIlrinlg the picketiig iir tIrik I iirlhtrn. rc, iiIt-lsc rir a'l l.sts. LiluilkC here, telC parIles had 1t rea. heIl .ilis ;agl cl111 ts,.ili rcspel t* tlhe l ork a-sigillllelt issue prior hi [ea pilck'lllg or sIrlkt~13